DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018-0031964 (D1) combined with KR 10-0879139 (D2).
D1, which is considered to be the closest prior art to the subject matter of claim 1, discloses an extreme ultraviolet (EUV) mask blank comprising: a substrate; a multilayer stack of reflective layers on the substrate, the multilayer stack of reflective layers including a plurality of reflective layers including reflective layer pairs; a capping layer on the multilayer stack of reflecting layers; and a multilayer stack of absorber layers on the capping layer, the multilayer stack of absorber layers including a plurality of 
Claim 1 differs from D1 in a spacing layer disposed between a capping layer and a multilayer stack of absorber layers and a phase tuning layer in contact with one of a first material A and a second material B. However, this different feature can be easily conceived from the disclosure of D2 in a spacer layer (38) and an attenuator layer (39) (see paragraphs [0028]-[0031], claim 1, figure 2 in D2).
The additional feature of claim 2 is merely a variation of the disclosure of D2 in that a spacer layer is formed to a thickness in the range of 18 nm to 22 nm (see claim 6 in D2).
The additional feature of claim 3 is merely a variation of the disclosure of Dl in a multilayer stack of absorber layers including a plurality of absorber layer pairs, each pair comprising two different absorber materials having extinction coefficient (k) values that are different and index of refraction values (n) that are different (see claim 10 in D1).
The additional features of claims 4-7 are merely variations of the disclosures of D1 and D2 in a multilayer stack of absorber layers (see claim 10 in D1); and a spacer layer (38) and an attenuator layer (39) (see paragraphs [0028]-[0031], claim 1, figure 2 in D2).
The additional feature of claim 8 is merely a variation of the disclosure of D1 in that a plurality of reflective layer pairs are made from a material selected from a molybdenum (Mo) containing material and a silicon (Si) containing material (see claim 2 in D1).
The additional feature of claim 9 is merely a variation of the disclosure of D2 in that a spacer layer is formed of Al203 (see claim 3 in D2).
The additional feature of claim 10 is merely a variation of the disclosure of D2 in that an attenuator layer is formed of TaN (see claim 4 in D2).
D1, which is considered to be the closest prior art to the subject matter of claim 11, discloses a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: providing a substrate; 
Claim 11 differs from D1 in forming a spacing layer between a capping layer and a multilayer stack of absorber layers and a phase tuning layer in contact with one of a first material A and a second material B. However, this different feature can be easily conceived from the disclosure of D2 in forming a spacer layer (38) and an attenuator layer (39) (see paragraphs [0028]-[0031], claim 1, figure 2 in D2).
The additional feature of claim 12 is merely a variation of the disclosure of D2 in that a spacer layer is formed to a thickness in the range of 18 nm to 22 nm (see claim 6 in D2).
The additional feature of claim 13 is merely a variation of the disclosure of Dl in a multilayer stack of absorber layers including a plurality of absorber layer pairs, each pair comprising two different absorber materials having extinction coefficient (k) values that are different and index of refraction values (n) that are different (see claim 10 in D1).
The additional features of claims 14-17 are merely variations of the disclosures of D1 and D2 in a multilayer stack of absorber layers (see claim 10 in D1); and a spacer layer (38) and an attenuator layer (39) (see paragraphs [0028]-[0031], claim 1, figure 2 in D2).
The additional feature of claim 18 is merely a variation of the disclosure of D1 in that a plurality of reflective layer pairs are made from a material selected from a molybdenum (Mo) containing material and a silicon (Si) containing material (see claim 2 in D1).
The additional feature of claim 19 is merely a variation of the disclosure of D2 in that a spacer layer is formed of Al203; and an attenuator layer is formed of TaN (see claims 3-4 in D2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737